Citation Nr: 1613473	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-38 292 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to a rating in excess of 40 percent for service-connected lumbar strain/degenerative disc disease of lumbosacral spine.

4. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).

In a September 2009 statement the Veteran stated "[y]our Rating Decisions of the past are flawed.  You have repetitively denied service connection for my right knee condition throughout many years.  You have committed Clear and Unmistakable Error (CUE) in past ratings concerning the knee."  And, "[f]or the purposes of this communication I am seeking service connection for right knee conditions with CUE implications."  Though the Veteran says "Rating Decisions," there is only one rating decision addressing service connection for a right knee disability predating the Veteran's statement.  Therefore, the issue of whether a June 1971 rating decision contains clear and unmistakable error in denying entitlement to service connection for a right knee disability has been raised by the record in a September 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

I. Cervical Spine

The Veteran claims entitlement to service connection for a cervical spine disability.  The Veteran that asserts during an in-service training exercise another service member jumped on his back causing him to collapse injuring his cervical spine, among other things.  A July 2006 letter from a VA doctor states that the Veteran's neck was injured in the in-service incident.  The VA doctor goes on "[t]hese problems are keeping the patient from gainful employment and thus his problems of service connected disability from his original neck injury has to be reconsidered."  The VA doctor says that an in-service injury occurred and that therefore the Veteran's claim should be reconsidered.  In VA treatment notes completed by the same doctor, he says the Veteran's neck problem had it onset in service following the training incident.

The Veteran has submitted three letters from Dr. Allen Hassan.  In a June 2009 letter, Dr. Hassan quotes much more substantive language from the aforementioned VA doctor stating there is a nexus between the service-connected lumbar spine disability/in-service injury and the cervical spine condition.  However, a review of the Veteran's claim file reveals no letter or treatment record containing the quoted language.  The task of locating the record containing the quoted language is complicated by the fact Dr. Hassan did not provide a date for the source of the language.

Several areas of development are prompted by Dr. Hassan's letters.  First, it appears that VA must make further efforts to obtain VA treatment records, given that the records he cites appear to not be in the claims file.  Second, in light of his opinion, a VA examination is "necessary" under 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, in May 2014 and January 2015 statements, the Veteran has indicated that he is receiving treatment relevant to this claim at the Mather and Travis Air Force Bases.  In a similar statement in September 2015, he indicates he receives treatment relevant to this claim at McClellan Air Force Base as well.  In light of the Veteran's assertion that these records are relevant to the claim, they should be obtained as they may have an impact on the claim.  

II. Lumbar Spine

The Veteran also claims entitlement to a rating in excess of 40 percent for service connected lumbar strain/degenerative disc disease of lumbosacral spine.  In the September 2015 statement where he indicates he receives treatment at McClellan Air Force Base he reports it is relevant to his lumbar spine increased rating claim as well.  Therefore, these records should be obtained as they may have an impact on the claim.  

III. Claim to Reopen Service Connection Right Knee

In regard to the claim of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right knee disability, a remand is also necessary.  As noted in the Introduction, the issue of CUE in a June 1971 rating decision that denied service connection for a right knee disability has been raised by the record.  A claim that new and material evidence has been submitted sufficient to reopen a claim following a previous final denial requires that the previous denial be final.  Because the claim of CUE challenges the finality of the June 1971 rating decision, the claim that new and material evidence has been submitted is inextricably intertwined with the claim of CUE.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, a remand is necessary for the new and material evidence claim for the AOJ to adjudicate the CUE claim.

IV. TDIU

Finally, with regard to the issue of entitlement to a TDIU, the Board finds that this claim is inextricably intertwined with these pending claims, as the resolution of the issues might have bearing upon the Veteran's claim for a TDIU.  As noted, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the pending claim of CUE in the June 1971 Rating Decision that denied service connection for a right knee disability as raised by the Veteran's September 2009 statement.  The appellant must be provided notification of this determination, as well as of his appellate rights. Only if an appeal of this determination is initiated and perfected should the issue of CUE in the June 1971 rating decision be returned to the Board.

2. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all records of treatment of the Veteran with the VA doctor who provided the July 2006 and is quoted by Dr. Hassan in his June 2009 letter.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2015).

3. After obtaining any necessary release forms, obtain records of any treatment of the Veteran lumbar or cervical spine from Mather, Travis, and McClellan Air Force Bases.  

4. Following completion of item (2) and (3), schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his cervical spine disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's cervical spine disability is etiologically related to his active duty service, including the in-service incident where another service member jumped on his back causing him to collapse?

b. Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's cervical spine disorder is proximately due (caused by) his service-connected lumbar strain/degenerative disc disease of lumbosacral spine?

c. Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's cervical spine disorder has been aggravated beyond its normal progression by his service connected lumbar strain/degenerative disc disease of lumbosacral spine?

Note: In answering these questions the VA examiner is asked to discuss the June 2009 and April 2010 letters from Dr. Allen Hassan as well as the November 1970 VA examination report's notation the Veteran reported suffering pain between the shoulder blades during service.  

Note: The term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





